Merrick, J.
It must be assumed, upon the statement of facts reported in the bill of exceptions, that the only consideration of the note declared on was the composition and settlement of a public prosecution against Woodward, one of the defendants, for a felony alleged to have been committed by him. It appears that this suit was commenced at the express request of Nims, and for his benefit, in order that the property of Woodward might be attached upon the writ, and the surety thereby saved from danger of loss. The validity of this defence, if established, is not denied by the plaintiff; but he insists that by the request of Nims to commence the suit he is estopped from setting up that or any other defence to the action.
This position cannot be maintained. An estoppel precludes a party from denying the truth of an assertion or admission which he has made to another, and thereby led him to adopt a line of conduct which he would otherwise have avoided, and which has been in some way productive of ill consequences to him. 1 Greenl. Ev. § 22. 4 Kent Com. (6th ed.) 261 note. 2 Smith’s Lead. Cas. (4th Amer. ed.) 467. There is no doubt about the principle, but it has no application to the present case. The defendant Nims does not deny that he requested the plaintiff to institute this suit; nor is the propriety or regularity of its commencement or the manner in which it has been carried on been in any way doubted or denied. The defence rests upon grounds wholly independent of these circumstances; and therefore, as no attempt was made by the defendant to prove or establish any items inconsistent with the fact that he had requested the plaintiff to commence and prosecute this suit, there was no occasion for the application of the doctrine *562of estoppel, nor any basis of fact shown to exist upon which it could be availed of.
The evidence offered by the plaintiff was very properly rejected ; for it is of no consequence what opinion the district attorney entertained or expressed upon the subject. The only question in the case was whether the note in suit was given upon and in consideration of a composition and settlement of a public prosecution for an alleged felony. If this fact was proved, the note was invalid, and its contents could not be recovered, whatever was the opinion of the public prosecutor; and the question of fact was to be determined by the jury, upon all the evidence submitted to them in relation to it. This appears to have been the course pursued upon the trial.

Exceptions overruled.